Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 9 and 15 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
determining a type of machine available for purchase from a seller; 
accessing historical order data associated with the type of machine, the historical order data including lead times for past orders of the type of machine; and 
accessing historical shipping data associated with the past orders, the historical shipping data including an origin and a destination associated with the past orders; 
generating, based in part on the historical order data and the historical shipping data, a predicted arrival model ... , wherein generating the predicted arrival model includes: 
determining an estimated lead time for the type of machine, the estimated lead time being determined based at least in part on the lead times for the past orders of the type of machine; and 
determining an estimated delivery time to deliver the type of machine from the origin to the destination; 
receiving, ... , an order identifier associated with a purchase made by a dealer and from a seller, the order identifier identifying an ordered machine that is characterized by the type of machine; 
determining, based at least in part on the order identifier, a first location associated with the seller and a second location associated with the dealer; 
determining, based at least in part on the first location, the second location, and the predicted arrival model, estimated delivery information, the estimated delivery information indicating a date at which the ordered machine is expected to reach the second location; and 
providing, ... , the estimated delivery information to ... dealer.  

The limitations of Claim 9 recites:
A method comprising: 
determining, based at least in part on historical order data ... , estimated lead times for one or more machines; 
determining, based at least in part on historical shipping data and ... , estimated delivery times to deliver the one or more machines from an origin associated with a seller to a destination associated with a purchaser; 
generating a predicted arrival function based at least in part on the estimated lead times and the estimated delivery times; 
receiving, ... , an order identifier associated with an order made by the purchaser, the order identifier identifying an ordered machine, the origin of the seller, and the destination of the purchaser; 
determining, using the predicted arrival function, estimated delivery information, the estimated delivery information indicating a date at which the ordered machine is expected to arrive at the destination of the purchaser; and 
providing, ... , the estimated delivery information to ... the purchaser.  

The limitations of Claim 15 recites:
A method comprising: 
determining, based at least in part on historical shipping data ... , estimated delivery times to deliver one or more machines from an origin associated with a seller to a destination associated with a dealer; 
generating, based at least in part on the estimated delivery times ... , a predicted arrival model; 
receiving, ... , an order identifier associated with a purchase made by the dealer, the order identifier identifying a machine purchased by the dealer; 
determining, based in part on the order identifier, a first location associated with a seller selling the machine and a second location associated with the dealer;L&H Reference: C190-0104USCaterpillar Reference: 19-1406--26—
determining, using the predicted arrival model, estimated delivery information, the estimated delivery information indicating a date at which the machine is expected to arrive at the destination; 
determining, using the predicted arrival model and based on the estimated delivery information, a confidence score for the date, wherein the confidence score is based at least in part on the historical shipping data; and 
providing, ... , the estimated delivery information and the confidence score to ... the dealer.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as determining an estimated delivery time for a machine based on various criteria. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
A system comprising: 
one or more processors; and 
memory storing computer-executable instructions that, when executed, cause the one or more processors to perform acts comprising:
Machine learning engine
Network
Electronic device
Claim 9:
Machine learning engine
Network
Electronic device
Claim 15:
Machine learning engine
Network
Electronic device

These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
 Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 3-8, 10-14, 16 and 18-20 further narrow the same abstract ideas recited in Claim 1 and 10 and 19, respectively. The following limitations further limit the abstract idea as explained above:
Claim 3: ... according to claim 1, wherein the acts further comprise: 
determining a confidence score for the estimated delivery information, wherein the confidence score is based in part on a quality of the historical order data and the historical shipping data or consistency of historical delivery times for past orders delivered from the first location to the second location; and 
providing, ..., the confidence score to the ... dealer.  
Claim 4: ... according to claim 3, wherein the acts further comprise: 
receiving, from a carrier system, information indicative of a shipping event during transit of the ordered machine from the first location to the second location; 
determining, based on the predicted arrival model, an updated estimated delivery date for the ordered machine based on the shipping event; 
determining, based on the predicted arrival model, an updated confidence score for the updated estimated delivery date based on the shipping event; and 
providing, ... , the updated estimated delivery date and the updated confidence score to the ...  the dealer.  
Claim 5: ... according to claim 1, wherein the acts further comprise: 
identifying a delivery route for the ordered machine, the delivery route having one or more segments; and 
determining an expected traversal time for each of the one or more segments of the delivery route, the expected traversal time representing an amount of time required for the ordered machine to traverse each of the one or more segments.
Claim 6: ... according to claim 5, wherein the acts further comprise: 
determining that an actual traversal time has exceeded the expected traversal time; and 
providing, ..., a notification to the seller indicating that the ordered machine is delayed based on the actual traversal time exceeding the expected traversal time.  
Claim 7: The system according to claim 1, wherein the historical shipping data includes domestic shipping data and oceanic shipping data.  
Claim 8: The system according to claim 1, wherein the acts further comprise: 
determining dwell times for one or more intermediate locations between the first location and the second location; 
determining that the ordered machine has been at an intermediate location of the one or more intermediate locations longer than a dwell time for the intermediate location; and 
providing, ..., a notification to the seller indicating that the ordered machine has been at the intermediate location longer than the dwell time.  
Claim 10: The method according to claim 9, wherein the estimated lead times includes an amount of time to receive one or more components of the one or more machines from a supplier, and the estimated delivery information is determined based at least in part on the estimated lead times.  
Claim 11: The method according to claim 9, further comprising determining, based at least in part on the order identifier, one or more carriers that are contracted to transport the ordered machine, wherein the estimated delivery information is determined based at least in part on the one or more carriers.  
Claim 12: The method according to claim 9, further comprising: 
receiving, ..., information indicative of a build event occurring during a build phase of the order; 
determining, using the predicted arrival function and based at least in part on the build event, updated delivery information for the ordered machine; and 
providing, ... , the updated delivery information to the ... purchaser.  
Claim 13: The method according to claim 9, further comprising: 
receiving, ..., information indicative of a shipping event occurring during a shipping phase of the order; 
determining, using the predicted arrival function and based at least in part on the shipping event, updated delivery information for the ordered machine; and 
providing, ... , the updated delivery information to the ...  purchaser.  
Claim 14: The method according to claim 9, further comprising: 
determining, using the predicted arrival function, a confidence score for the estimated delivery information, wherein the confidence score is based in part on historical delivery times from the origin to the destination; and 
providing, ... , the confidence score to the ... purchaser.  
Claim 16: The method according to claim 15, further comprising determining, based at least in part on historical order data and ... , estimated lead times for one or more machines, wherein the predicted arrival model is generated based in part on the estimated lead times.  
Claim 18: The method according to claim 15, further comprising determining, based at least in part on the order identifier, one or more carriers that are contracted to transport the machine, wherein the estimated delivery information is determined based at least in part on the one or more carriers.  
Claim 19: The method according to claim 15, further comprising: 
identifying, using the predicted arrival model, a delivery route for the machine and one or more segments along the delivery route; 
determining an expected traversal time for each of the one or more segments of the delivery route, the expected traversal time indicating an expected time for the machine to traverse each of the one or more segments;   
determining that an actual transversal time of the machine has exceeded the expected traversal time; and 
providing, ... , information to the seller indicating that the machine is delayed based on the actual traversal time exceeding the expected traversal time.  
Claim 20: The method according to claim 15, wherein the historical shipping data includes domestic shipping data and oceanic shipping data.

As explained above, The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as determining an estimated delivery time for a machine based on various criteria.

No additional elements
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter.

Examiner note: There is no 101 rejection for claims 2 and 17. Claim 2 recites wherein the acts further comprise creating training data used to generate the predicted arrival model by removing incomplete data from the historical order data and the historical shipping data; and claim 17 recites creating training data for the predicted arrival model by: determining…; accessing…; and accessing. These additional elements integrate the abstract idea into a practical application because they provide a technical improvement to the predicted arrival model in the technical field of machine learning. Therefore, claims 2 and 17 are considered to be eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Grichnik (US20100076806A1)

Claim 1: A system comprising: 


determining a type of machine available for purchase from a seller (Balok, Par. 0034); 
Balok, in Par. 0034 teaches The tracking tools 12 allow various customers to search for a vehicle by VIN and order number. The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant, special build code, priority code, region, purchase order number, special order number, and fleet incentive program); ... and vehicle-line related attributes (e.g., model year, vehicle line, and options/features) (i.e. type of machine).
accessing historical order data associated with the type of machine, the historical order data including lead times for past orders of the type of machine; and (Balok, Par. 0018 and 0039)

	Balok, in Par. 0018, teaches that the global supplier database (GSDB) displays information related to suppliers and plants.
Balok, in Par. 0039 teaches that the order is sent to the plant (STP) and will take six days to be ready (i.e. lead time)

accessing historical shipping data associated with the past orders, the historical shipping data including an origin and a destination associated with the past orders; (Balok, Par. 0035)

Balok, in Par. 0035, teaches The ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant and vehicle transit events (e.g., the delivery of the vehicle from the plant to the dealer (or other customer)) (i.e. origin and destination).

generating, based in part on the historical order data and the historical shipping data, a predicted arrival model using a machine learning engine, wherein generating the predicted arrival model includes: (Balok, 0057-0058)

Balok, in 0057, teaches the ETA 52 may employ other such machine models such as a dynamic model or a fixed model to determine the forecast ETA and the bound around the ETA. For example, the dynamic model may use historical vehicle order data over a predetermined time frame to automatically build an ETA forecasting model.
Balok, in 0058, teaches the ETA generator 52 may employ the dynamic model as set forth in "C4.5 Program For Machine Learning"; by J. R. Quinlan, Morgan Kaufmann, 1993.

determining an estimated lead time for the type of machine, the estimated lead time being determined based at least in part on the lead times for the past orders of the type of machine; and (Balok, Par. 0035-0039)

Balok, in Par. 0035-0039, teaches that the ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant... the ETA generator 52 takes into account historical averages at the following milestones: STW STD and STP. Balok, in Par. 0039 teaches that the order is sent to the plant (STP) and will take six days to be ready (i.e. lead time)


determining an estimated delivery time to deliver the type of machine from the origin to the destination; (Balok, Par. 0035)

Balok, in Par. 0035, teaches The ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant and vehicle transit events (e.g., the delivery of the vehicle from the plant to the dealer (or other customer)) (i.e. origin and destination).

receiving, via a network, an order identifier associated with a purchase made by a dealer and from a seller, the order identifier identifying an ordered machine that is characterized by the type of machine; (Balok, Fig. 1 and Par. 0014-0015; 0034)

Balok, Fig. 1 and Par. 0014 teaches the system 10 includes one or more tracking tools 12, one or more internal systems 14, one or more carrier systems 16, and one or more customer systems 22. 
Balok, in Par. 0015, teaches the carrier systems 16 are generally configured to communicate information related to the status of a particular vehicle while in transit from the assembly plant to the customer location. Such information is communicated over a communication link 18 to the tracking tools 12. (i.e. network).
Balok, in par. 0034, teaches the tracking tools 12 allow various customers to search for a vehicle by VIN and order number (i.e. order identifier identifying an ordered machine). The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant, special build code, priority code, region, purchase order number, special order number, and fleet incentive program) ... and vehicle-line related attributes (e.g., model year, vehicle line, and options/features). (i.e. order identifier identifying an ordered machine that is characterized by the type of machine)

determining, based at least in part on the order identifier, a first location associated with the seller and a second location associated with the dealer; (Balok, Par. 0034 and 0026)

Balok, Par. 0034, teaches The tracking tools 12 allow various customers to search for a vehicle by VIN and order number. The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant (i.e. first location associated with a seller), special build code, priority code, region, purchase order number, special order number, and fleet incentive program); transportation related attributes (e.g., carrier name, current vehicle location, and in-route to ramp code (i.e. second location associated with the dealer), status and data related attributes (e.g., ETA date, invoice date, production week, and allocation week), and vehicle-line related attributes (e.g., model year, vehicle line, and options/features).. )
Balok, in Par. 0026, teaches the code generally represent the final destination ramp code the vehicle is routed to on its way to a final dealer (or customer) destination. (i.e. second location associated with the dealer)

determining, based at least in part on the first location, the second location, and the predicted arrival model, estimated delivery information, the estimated delivery information indicating a date at which the ordered machine is expected to reach the second location; and (Balok, Par. 0035)

Balok, Par. 0035, teaches The ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant and vehicle transit events (e.g., the delivery of the vehicle from the plant to the dealer (or other customer)) (i.e. calculate ETA or estimated time of arrival for the vehicle to arrive at the dealer/customer destination).
Balok, in Par 0045, teaches that the ETA generator provides specific arrival date (e.g. 8 days) for a particular vehicle.

providing, via the network, the estimated delivery information to an electronic device associated with the dealer.  (Balok, Par. 0016)

Balok, in Par. 0016, teaches The customer systems 22 are generally configured to receive information related to the status of a particular vehicle while in transit from the tracking tools 12. The customer systems 22 may include various computer-based systems associated with or operated by various dealers ... The tracking tools 12 generally include a portal that can be accessed via a communication link by users of the customer systems 22. In one example, the tracking tools 12 may be implemented as a web-based portal and provide information related to the status of the vehicle and ETA of the vehicle at any point during the manufacturing of the vehicle.

While Balok teaches a computer implemented system, it does not explicitly teach but Grichnik teaches: one or more processors; and 
memory storing computer-executable instructions that, when executed, cause the one or more processors (Grichnik, Par. 0016-0017)

Grichnik teaches a system for determining build times to produce parts into the product and receiving a criticality measure for the product, the criticality measure indicating an order time for delivering the product. Grichnik, in Par. 0016 and 0017, teaches the processors and memory configured to execute sequences of computer program instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer implemented ETA system for vehicles of Balok to include one or more processors and memory to execute sequences of computer program instructions, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9
Claim 9 is directed to a method. Claim 9 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a system. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1.

Claim 10: Balok and Grichnik teach The method according to claim 9, while Balok, in par. 0039, teaches lead times (e.g. the amount of time to produce the vehicle) Grichnik further teaches wherein the estimated lead times includes an amount of time to receive one or more components of the one or more machines from a supplier, and the estimated delivery information is determined based at least in part on the estimated lead times.  (Grichnik, Par. 0020)

	Grichnik, in Par. 0020, teaches lead time in obtaining parts used to assemble products.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify Balok and Grichnik to include lead times to receive components, as taught by Grichnik, in order to provide accurate count record to identify trends in inventory count adjustment. (Grichnik, Par. 0020)

Claim 11: Balok and Grichnik teach The method according to claim 9, Balok teaches further comprising determining, based at least in part on the order identifier, one or more carriers that are contracted to transport the ordered machine, wherein the estimated delivery information is determined based at least in part on the one or more carriers.  (Balok, Par. 0034 and Par. 0044 Table 1)

Balok, Par. 0034, teaches The tracking tools 12 allow various customers to search for a vehicle by VIN and order number. The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant , special build code, priority code, region, purchase order number, special order number, and fleet incentive program); transportation related attributes (e.g., carrier name (i.e. carriers), current vehicle location, and in-route to ramp code the item). 
Balok, Par. 0044 and Table 1, teaches that the ETA is based on TRANSTYPE with is the transportation type (i.e. carrier)

Claim 12: Balok and Grichnik teach The method according to claim 9, further comprising: Balok further teaches
receiving, via the network, information indicative of a build event occurring during a build phase of the order; (Balok, Par. 0031)

Balok, in Par. 0031, teaches transmission of the dealer order 

determining, using the predicted arrival function and based at least in part on the build event, updated delivery information for the ordered machine; and (Balok, Par. 0035-0039; 0047)

Balok, in Par. 0035, teaches that the ETA is keyed off of vehicle build schedule events. Balok, in Par. 0036-0039, describes the various milestones. Balok, in Par. 0047, teaches that the model uses the milestone data.

providing, via the network, the updated delivery information to the electronic device associated with the purchaser. (Balok, Par. 0016)

Balok, in Par. 0016, teaches The customer systems 22 are generally configured to receive information related to the status of a particular vehicle while in transit from the tracking tools 12. The customer systems 22 may include various computer-based systems associated with or operated by various dealers ... The tracking tools 12 generally include a portal that can be accessed via a communication link by users of the customer systems 22. In one example, the tracking tools 12 may be implemented as a web-based portal and provide information related to the status of the vehicle and ETA of the vehicle at any point during the manufacturing of the vehicle.

Claim 13: Balok and Grichnik teach The method according to claim 9, Balok teaches further comprising: 
receiving, via the network, information indicative of a shipping event occurring during a shipping phase of the order; (Balok, Par. 0041)

Balok, in Par. 0041, teaches that transit events are tracked by the carrier systems 16 and transmits transit event to the tracking tools 12.

determining, using the predicted arrival function and based at least in part on the shipping event, updated delivery information for the ordered machine; and (Balok, Par. 0041)

Balok, in Par. 0041, teaches calculating the ETA on a real time basis whenever a vehicle passes a designated transit point for the transit milestone (i.e. shipping event)

providing, via the network, the updated delivery information to the electronic device associated with the purchaser.  (Balok, Par. 0016)

Balok, in Par. 0016, teaches The customer systems 22 are generally configured to receive information related to the status of a particular vehicle while in transit from the tracking tools 12. The customer systems 22 may include various computer-based systems associated with or operated by various dealers ... The tracking tools 12 generally include a portal that can be accessed via a communication link by users of the customer systems 22. In one example, the tracking tools 12 may be implemented as a web-based portal and provide information related to the status of the vehicle and ETA of the vehicle at any point during the manufacturing of the vehicle.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in view of Grichnik (US20100076806) and in further view of Kumari (US10475125).

Claim 2: Balok and Grichnik teach The system according to claim 1, While Balok in Par. 0047 teaches that vehicles having abnormal issues with respect to manufacturing or while in transit may be removed from the historical data to allow for a more accurate ETA determination, Balok and Grichnik do not teach but Kumari teaches  wherein the acts further comprise creating training data used to generate the predicted arrival model by removing incomplete data from the historical order data and the historical shipping data.  (Kumari Col. 5Lines 56-67)

	Kumari, Col. 5Lines 56-67, teaches creating training data by cleansing and removing any incomplete data.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include creating training data by removing incomplete data as taught by Kumari in the system of Balok, in order to optimize the historical data used for the dataset (Kumari Col. 6 Lines 11-14)

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in view of Grichnik (US20100076806) and in further view of Colella (US20200364663).

Claim 3: Balok and Grichnik teach The system according to claim 1, 
As mentioned above in the claim 1 rejection, Balok teaches 
providing, via the network, the estimated delivery information to an electronic device associated with the dealer. (Balok, Par. 0016)

Balok, in Par. 0016, teaches The customer systems 22 are generally configured to receive information related to the status of a particular vehicle while in transit from the tracking tools 12. The customer systems 22 may include various computer-based systems associated with or operated by various dealers ... The tracking tools 12 generally include a portal that can be accessed via a communication link by users of the customer systems 22. In one example, the tracking tools 12 may be implemented as a web-based portal and provide information related to the status of the vehicle and ETA of the vehicle at any point during the manufacturing of the vehicle.

However, the combination does not teach but Colella teaches a confidence score
  wherein the acts further comprise: 
determining a confidence score for the estimated delivery information, wherein the confidence score is based in part on a quality of the historical order data and the historical shipping data or consistency of historical delivery times for past orders delivered from the first location to the second location; (Colella, Par. 0077)

Colella in Par. 0077, teaches at block 506, the method may include determining, based on at least a first portion of the information, that a first confidence level indicative of a delivery capability with a first vehicle is above a first threshold. In some examples, determining the first confidence level can be based on at least one of a historical success rate of deliveries to the location or a user complaint rate, or determining that a delivery route is blocked.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the ETA model of Balok to include a confidence level based on historical deliveries, as taught by Colella, in order to provide a score associated with the possibility of delivering the item (Colella, Par. 0077)

Claim 4:  Balok in view of Grichnik and Colella teach The system according to claim 3, Colella further teaches wherein the acts further comprise: 
receiving, from a carrier system, information indicative of a shipping event during transit of the ordered machine from the first location to the second location; (Colella, Par. 0077-0078)
determining, based on the predicted arrival model, an updated estimated delivery date for the ordered machine based on the shipping event; (Colella, Par. 0077-0078)
determining, based on the predicted arrival model, an updated confidence score for the updated estimated delivery date based on the shipping event; and (Colella, Par. 0077-0078)
providing, via the network, the updated estimated delivery date and the updated confidence score to the electronic device associated with the dealer. (Colella, Par. 0077-0078)

Colella, in Par. 0077-0078, teaches that a route is blocked (i.e. shipping event during transit). The method can determine a second confidence level indicative of a delivery preference for delivery using the first vehicle relative to a second vehicle. (i.e updated confidence score based on the shipping event)
See above rational to combine.

Claim 14
Claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 3 which is directed towards a system. Claim 14 therefore rejected for the same reasons as set forth above for claim 3. 

Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in view of Grichnik (US20100076806) and in further view of Weresh (US10891879).

Claim 5: Balok and Grichnik teach The system according to claim 1, While Balok, in Par. 0041, teaches that transit events are tracked and occur whenever a vehicle passes a designated point, Balok and Grichnik do not teach but Weresh teaches wherein the acts further comprise: 
identifying a delivery route for the ordered machine, the delivery route having one or more segments; and (Weresh, Col. 21 Lines 1-10)
determining an expected traversal time for each of the one or more segments of the delivery route, the expected traversal time representing an amount of time required for the ordered machine to traverse each of the one or more segments.  (Weresh, Col. 21 Lines 1-10)

Weresh, col. 21 lines 1-10, teaches that the route has segments and that there is an expected delivery time for the packages along the route.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include routes with one or more segments and an expected traversal time for each segment as taught by Weresh in the system of Balok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to make the combination in order to inform and coordinate movements of carriers along the route segments. (Weresh, Col. 21 Lines 1-20)

Claim 6: Balok and Grichnik and Weresh teach The system according to claim 5, While Balok teaches in claim 6 a vehicle delay is detected as it passes through a transit point, it does not teach but Weresh further teaches wherein the acts further comprise: 
determining that an actual traversal time has exceeded the expected traversal time; and (Weresh, Col. 21 Lines 1-10)
providing, via the network, a notification to the seller indicating that the ordered machine is delayed based on the actual traversal time exceeding the expected traversal time.  (Weresh, Col. 21 Lines 1-10)

Weresh, in col. 21 lines 1-10, teaches delays and providing a notification of the delays.
See above rationale to combine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Grichnik (US20100076806) and in further view of Ezry (US20190057324)

Claim 7: Balok and Grichnik teach The system according to claim 1, while Balok, in par. 0032, teaches that the carrier system includes an ocean carrier computer based system, Balok and Grichnik do not teach but Ezry teaches wherein the historical shipping data includes domestic shipping data and oceanic shipping data.  (Ezry, Par. 0047)

	Ezry, in Par. 0047, teaches historic shipping trend data and data for domestic products as well as port data. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include historic domestic and port data as taught by Ezry in the system of Balok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Grichnik (US20100076806) and in further view of Cova (US20110054979A1).

Claim 8: Balok and Grichnik teach The system according to claim 1, while Balok, in par. 0032, teaches that the carrier system includes an ocean carrier computer based system and in claim 6 teaches a vehicle delay is detected as it passes through a transit point, Balok and Grichnik do not they do not teach but Cova teaches wherein the acts further comprise: 
determining dwell times for one or more intermediate locations between the first location and the second location; (Cova, Par. 0058)
determining that the ordered machine has been at an intermediate location of the one or more intermediate locations longer than a dwell time for the intermediate location; and (Cova, Par. 0058)
providing, via the network, a notification to the seller indicating that the ordered machine has been at the intermediate location longer than the dwell time.  (Cova, Par. 0058)

Cova, in Par. 0058, teaches a determination of a dwell time at the port and notification that an item may not be loaded before the vessel cut off deadline.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a determination of dwell time as taught by Cova in the system of Balok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Colella (US20200364663).

Claim 15: Balok teaches A method comprising: 
determining, based at least in part on historical shipping data and a machine learning engine, estimated delivery times to deliver one or more machines from an origin associated with a seller to a destination associated with a dealer; (Balok, Par. 0035; 0057-0058)

Balok, in Par. 0035, teaches The ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant and vehicle transit events (e.g., the delivery of the vehicle from the plant to the dealer (or other customer)) (i.e. origin and destination).
Balok, in 0057, teaches the ETA 52 may employ other such machine models such as a dynamic model or a fixed model to determine the forecast ETA and the bound around the ETA. For example, the dynamic model may use historical vehicle order data over a predetermined time frame to automatically build an ETA forecasting model.
Balok, in 0058, teaches he ETA generator 52 may employ the dynamic model as set forth in "C4.5 Program For Machine Learning"; by J. R. Quinlan, Morgan Kaufmann, 1993.

generating, based at least in part on the estimated delivery times and the machine learning engine, a predicted arrival model; (Balok, 0057-0058)

Balok, in 0057, teaches the ETA 52 may employ other such machine models such as a dynamic model or a fixed model to determine the forecast ETA and the bound around the ETA. For example, the dynamic model may use historical vehicle order data over a predetermined time frame to automatically build an ETA forecasting model.
Balok, in 0058, teaches he ETA generator 52 may employ the dynamic model as set forth in "C4.5 Program For Machine Learning"; by J. R. Quinlan, Morgan Kaufmann, 1993.

receiving, via a network, an order identifier associated with a purchase made by the dealer, the order identifier identifying a machine purchased by the dealer; (Balok, Fig. 1 and Par. 0014-0015; 0034)

Balok, Fig. 1 and Par. 0014 teaches The system 10 includes one or more tracking tools 12, one or more internal systems 14, one or more carrier systems 16, and one or more customer systems 22. 
Balok, in Par. 0015, teaches the carrier systems 16 are generally configured to communicate information related to the status of a particular vehicle while in transit from the assembly plant to the customer location. Such information is communicated over a communication link 18 to the tracking tools 12. (i.e. network).
Balok, in par. 0034, teaches the tracking tools 12 allow various customers to search for a vehicle by VIN and order number (i.e. order identifier identifying a machine). The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant, special build code, priority code, region, purchase order number, special order number, and fleet incentive program) ... and vehicle-line related attributes (e.g., model year, vehicle line, and options/features). (i.e. order identifier identifying an ordered machine that is characterized by the type of machine)

determining, based in part on the order identifier, a first location associated with a seller selling the machine and a second location associated with the dealer; (Balok, Par. 0034)

Balok, Par. 0034, teaches The tracking tools 12 allow various customers to search for a vehicle by VIN and order number. The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant (i.e. first location associated with a seller), special build code, priority code, region, purchase order number, special order number, and fleet incentive program); transportation related attributes (e.g., carrier name, current vehicle location, and in-route to ramp code (i.e. second location associated with the dealer), status and data related attributes (e.g., ETA date, invoice date, production week, and allocation week), and vehicle-line related attributes (e.g., model year, vehicle line, and options/features).. )
Balok, in Par. 0026, teaches the code generally represent the final destination ramp code the vehicle is routed to on its way to a final dealer (or customer) destination. (i.e. second location associated with the dealer)
L&H Reference: C190-0104USCaterpillar Reference: 19-1406--26—
determining, using the predicted arrival model, estimated delivery information, the estimated delivery information indicating a date at which the machine is expected to arrive at the destination; (Balok, Par. 0035; 0045)

Balok, Par. 0035, teaches The ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant and vehicle transit events (e.g., the delivery of the vehicle from the plant to the dealer (or other customer)) (i.e. calculate ETA or estimated time of arrival for the vehicle to arrive at the dealer/customer destination).
Balok, in Par 0045, teaches that the ETA generator provides specific arrival date (e.g. 8 days) for a particular vehicle.

providing, via the network, the estimated delivery information (Balok, Par. 0016)

Balok, in Par. 0016, teaches The customer systems 22 are generally configured to receive information related to the status of a particular vehicle while in transit from the tracking tools 12. The customer systems 22 may include various computer-based systems associated with or operated by various dealers ... The tracking tools 12 generally include a portal that can be accessed via a communication link by users of the customer systems 22. In one example, the tracking tools 12 may be implemented as a web-based portal and provide information related to the status of the vehicle and ETA of the vehicle at any point during the manufacturing of the vehicle.

Balok does not teach but Colella teaches a confidence score and:
determining, using the predicted arrival model and based on the estimated delivery information, a confidence score for the date, wherein the confidence score is based at least in part on the historical shipping data; (Colella, Par. 0077)

Colella in Par. 0077, teaches at block 506, the method may include determining, based on at least a first portion of the information, that a first confidence level indicative of a delivery capability with a first vehicle is above a first threshold. In some examples, determining the first confidence level can be based on at least one of a historical success rate of deliveries to the location or a user complaint rate, or determining that a delivery route is blocked.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the ETA model of Balok to include a confidence level based on historical deliveries, as taught by Colella, in order to provide a score associated with the possibility of delivering the item (Colella, Par. 0077)

Claim 16: Balok and Colella teach The method according to claim 15, Balok teaches further comprising determining, based at least in part on historical order data and the machine learning engine, estimated lead times for one or more machines, wherein the predicted arrival model is generated based in part on the estimated lead times.  (Balok, Par. 0035 and 0039)

Balok, in Par. 0035, teaches The ETA generator 52 employs linear regression techniques which take into account historical averages at various milestones to calculate the ETA. Such milestones are generally keyed off of vehicle build schedule events at the plant (i.e. lead times) and vehicle transit events (e.g., the delivery of the vehicle from the plant to the dealer (or other customer)).
Balok, in Par. 0039 teaches that the order is sent to the plant (STP) and will take six days to be ready (i.e. lead time)

Claim 18: Balok and Colella teach The method according to claim 15, Balok teaches further comprising determining, based at least in part on the order identifier, one or more carriers that are contracted to transport the machine, wherein the estimated delivery information is determined based at least in part on the one or more carriers.   (Balok, Par. 0034 and Par. 0044 Table 1)

Balok, Par. 0034, teaches The tracking tools 12 allow various customers to search for a vehicle by VIN and order number. The tracking tools 12 provide advanced search capability which includes order related attributes (e.g., order type, plant , special build code, priority code, region, purchase order number, special order number, and fleet incentive program); transportation related attributes (e.g., carrier name (i.e. carriers), current vehicle location, and in-route to ramp code the item). 
Balok, Par. 0044 and Table 1, teaches that the ETA is based on TRANSTYPE with is the transportation type (i.e. carrier)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Colella (US20200364663) and in further view of Kumari (US10475125)

Claim 17: Balok and Colella teach The method according to claim 15, However they do not teach but Kumari teaches:
 further comprising creating training data for the predicted arrival model by: (Kumari, Col. 5 Lines 56-67)

Kumari, Col. 5Lines 56-67, teaches creating training data for a machine leaning model.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include creating training data by removing incomplete data as taught by Kumari in the system of Balok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Colella (US20200364663) and in further view of Weresh (US10891879).

Claim 19: Balok and Colella teach The method according to claim 15, While Balok, in Par. 0041, teaches that transit events are tracked and occur whenever a vehicle passes a designated point, Balok and Colella do not teach but Weresh teaches further comprising: 
identifying, using the predicted arrival model, a delivery route for the machine and one or more segments along the delivery route; (Weresh, Col. 21 Lines 1-10)

Weresh, col. 21 lines 1-10, teaches that the route has segments and that there is an expected delivery time for the packages along the route.

determining an expected traversal time for each of the one or more segments of the delivery route, the expected traversal time indicating an expected time for the machine to traverse each of the one or more segments;  L&H Reference: C190-0104US (Weresh, Col. 21 Lines 1-10)Caterpillar Reference: 19-1406—27—

Weresh, col. 21 lines 1-10, teaches that the route has segments and that there is an expected delivery time for the packages along the route.

determining that an actual transversal time of the machine has exceeded the expected traversal time; and (Weresh, Col. 21 Lines 1-10)

Weresh, in col. 21 lines 1-10, teaches delays and providing a notification of the delays.

providing, via the network, information to the seller indicating that the machine is delayed based on the actual traversal time exceeding the expected traversal time.  (Weresh, Col. 21 Lines 1-10)

Weresh, in col. 21 lines 1-10, teaches delays and providing a notification of the delays.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include routes with one or more segments and an expected traversal time for each segment as taught by Weresh in the system of Balok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to make the combination in order to inform and coordinate movements of carriers along the route segments. (Weresh, Col. 21 Lines 1-20)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Balok (US20090313072A1) and in further view of Colella (US20200364663) and in further view of Ezry (US20190057324)

Claim 20: Balok and Colella teach The method according to claim 15, while Balok, in par. 0032, teaches that the carrier system includes an ocean carrier computer based system, Balok and Colella do not teach but Ezry teaches wherein the historical shipping data includes domestic shipping data and oceanic shipping data. (Ezry, Par. 0047)

	Ezry, in Par. 0047, teaches historic shipping trend data and data for domestic products as well as port data. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include historic domestic and port data as taught by Ezry in the system of Balok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628